       Case 21-03007-sgj Doc 38 Filed 06/18/21           Entered 06/18/21 15:54:11    Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed June 17, 2021
______________________________________________________________________



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION
     In re:                                          §
                                                     §        Chapter 11
     HIGHLAND CAPITAL MANAGEMENT,                    §
     L.P.                                            §        Case No.: 19-34054-sgj11
                                                     §
              Debtor.                                §
                                                     §
     HIGHLAND CAPITAL MANAGEMENT,                    §
     L.P.                                            §
                                                     §
              Plaintiff,                             §
                                                     §          Adv. Pro. No. 21-03007-sgj
     vs.                                             §
                                                     §
     HCRE PARTNERS, LLC (n/k/a                       §
     NEXPOINT REAL ESTATE PARTNERS,                  §
     LLC),                                           §
                                                     §
              Defendant.                             §

                        ORDER GRANTING NEXPOINT REAL ESTATE
                  PARTNERS, LLC F/K/A HCRE PARTNERS, LLC’S MOTION FOR
                   LEAVE TO AMEND ANSWER TO PLAINTIFF’S COMPLAINT


              On this day, the Court considered Defendant NexPoint Real Estate Partners, LLC f/k/a

     HCRE Partners, LLC’s (“Defendant”) Motion for Leave to Amend its Answer to Plaintiff’s



     ORDER GRANTING NREP’S MOTION FOR LEAVE TO AMEND ANSWER TO PLAINTIFF’S COMPLAINT          PAGE 1
 Case 21-03007-sgj Doc 38 Filed 06/18/21           Entered 06/18/21 15:54:11      Page 2 of 2




Complaint (the “Motion”). Having considered the Motion, the pleadings, and the arguments of

counsel, for the reasons stated on the record, the Court hereby GRANTS the Motion, as set forth

below.

         IT IS THEREFORE ORDERED that Defendant may file its First Amended Answer by

11:59 p.m. (prevailing Central Time) on June 11, 2021. It is further

         ORDERED that Defendant’s First Amended Answer shall include, in connection with

Defendant’s condition subsequent defense, the following information: (i) who made the

subsequent agreement(s); (ii) the date of the agreement(s); (iii) what is the agreement; and (iv)

what documents reflect the agreement.



                                   ### END OF ORDER ###




ORDER GRANTING NREP’S MOTION FOR LEAVE TO AMEND ANSWER TO PLAINTIFF’S COMPLAINT           PAGE 2
